Citation Nr: 1449970	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.  

2.  Entitlement to service connection for right shoulder and neck torticollis.

3.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1997 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that in pertinent part, denied service connection for bilateral hearing loss, depression, tinnitus, bilateral knee instability, right shoulder and neck torticollis, and bilateral flat feet/arch problems.  

In a March 2014 Board decision, service connection for right ear hearing loss disability was denied and the remaining issues were remanded for additional development of the record.  

By rating decision issued in August 2014, the Appeals Management Center (AMC) granted service connection for major depressive disorder, bilateral tinnitus, and right and left knee patellofemoral syndrome and crepitus.  The grant of service connection is considered a full grant of benefits sought on appeal and therefore those issues are no longer in appellate status.  

The issue of service connection for a bilateral foot disability is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Left ear hearing loss disability is attributable to service.  

2.  Right shoulder and neck torticollis is attributable to service.  




CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Right shoulder and neck torticollis was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein below, a discussion of VA's duties to notify and assist are not necessary at this time.  

The Veteran seeks service connection for left ear hearing loss disability and right shoulder and neck torticollis.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to the left ear hearing loss disability, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran's military occupational specialty (MOS) included that of a Marine safety and security team member.  The Veteran explained that he was a certified small arms instructor.  Accordingly, exposure to acoustic trauma during service is acknowledged.  

Furthermore, in an August 2001 OSHA evaluation, the Veteran endorsed having a perforated ear drum and stated that he had difficulty hearing.  After separation, the Veteran underwent a VA examination in March 2008.  At that time, the Veteran's auditory thresholds did not meet the requirements for a disability for the purposes of VA benefits; however, the Veteran's speech recognition score using the Maryland CNC Test was 92.  As such, the Board finds that the Veteran has a left ear hearing loss disability.  

Although the Veteran's hearing rose to the level of a disability, the examiner reported that the Veteran's hearing was normal and consequently did not provide an etiological opinion.  

Similarly, the Veteran was afforded a VA examination in June 2014.  On examination, the Veteran's auditory thresholds were within normal limits and his Maryland CNC speech recognition score was 96.  The examiner did not provide an opinion as to the hearing loss because the examiner reported that the Veteran's hearing was within normal limits.  

The Board notes that the examiner did opine that it was at least as likely as not that the Veteran's tinnitus was related to service-related noise exposure and explained that the Veteran was a gunner's mate during service and that he had reported being exposed to excessive noise while conducting over 2,000 courses on weapons fire instruction.  

Although the Veteran's hearing acuity did not rise to the level of a disability at the most recent VA examination, the Board points out that service connection can be warranted if there was a disability present at any point during the pendency of the appeal, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the Veteran complained of decreased hearing and a perforated ear drum during service and had a hearing loss disability manifest shortly after separation.  In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service, experienced decreased hearing in and since service, and that his current left ear hearing loss is thus related to his in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As the weight of the competent evidence supports a nexus between the current left ear hearing loss disability and in-service acoustic trauma, service connection must be granted.

In regard to the right shoulder and neck torticollis, the Veteran's service treatment records contain numerous complaints and treatment for right shoulder and neck torticollis.  After separation, on VA examination in March 2008, the Veteran reported that he experienced intermittent neck torticollis on the right side for the previous two years.  He explained that he had four episodes, each episode lasted for a few months, and that the most recent episode occurred six months prior to the date of the examination.  The examiner noted that, during service, in September 2006, the Veteran had a documented episode of neck torticollis and underwent a detailed evaluation by his doctors, including an MRI of the cervical and thoracic spine, but no cause was found.  The examiner rendered a diagnosis of recurrent right sided neck torticollis by history.  The examiner noted that, at the present time, it was asymptomatic.  

The Veteran's January 2013 VA treatment records show that the Veteran had three episodes of torticollis that were resolved with physical therapy.  On examination, in it was noted that the Veteran had mild torticollis with left head rotation.  The treatment records suggested that the torticollis was related to the Veteran's early onset Parkinson's/dystonia secondary to a trauma incurred during service when the Veteran was in a motorcycle accident.  The Board notes that the Veteran is service-connected for Parkinson-like syndrome.  

On VA examination in June 2014, the examiner determined that the Veteran did not have a current diagnosis of torticollis.  The examiner noted that the service treatment records documented diagnoses and treatment for torticollis and that after service, in March 2008, a VA examiner diagnosed the Veteran with neck torticollis by history, no right shoulder condition.  The examiner also noted that the VA outpatient treatment records showed neck torticollis by history, but that there was no diagnosis of torticollis affecting the neck and right shoulder.  

There is no medical opinion linking the Veteran's right shoulder and neck torticollis to service, however, as noted above, such medical nexus evidence is not always required to establish service connection.  See Layno, 6 Vet. App. at 469.  In this case, the Veteran had numerous in-service diagnoses and complaints of right shoulder and neck torticollis.  The Veteran also contends, and the January 2013 VA treatment records corroborate, that the episodic right shoulder and neck torticollis that started in service had continued thereafter.  Thus, the Board finds that the preponderance of evidence demonstrates that the current right shoulder and neck torticollis had its onset during service.  

In sum, service connection is warranted for left ear hearing loss disability and right shoulder and neck torticollis.  


ORDER

Service connection for left ear hearing loss disability is granted.  

Service connection for right shoulder and neck torticollis is granted.  




REMAND

The Veteran contends that he has a bilateral foot disability, to include flat feet and arch problems, that is related to service.  

The Veteran underwent a VA examination in June 2014.  The examiner was asked to list all diagnoses that pertained to foot conditions other than flat feet, and that if the Veteran had flatfoot, to complete a different questionnaire.  The examiner rendered a diagnosis of metatarsalgia and bilateral plantar fasciitis and opined that it was not at least as likely as not that the current bilateral foot disability was etiologically related to the Veteran's period of service.  The examiner explained that the service treatment records only contained one episode of bilateral plantar fasciitis and that it was resolved in September 1997 without any residuals.  The examiner continued that there was no evidence in the service treatment records to indicate continuity of any bilateral feet problems while in service.  

The Board finds that the opinion is inadequate as the examiner did not address the Veteran's contentions that he was given shoe inserts while in service, nor did the examiner address the August 2009 VA podiatry consultation note wherein the Veteran related episodic and progressively worsening foot pain for the past several years.  As such, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any foot disorder that may be present.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.

The examiner should elicit a complete history from the Veteran and then should provide the following:

A) List all diagnoses pertinent to the Veteran's feet that are present.  

The examiner should specifically note whether the Veteran has flat feet or a diagnosis related to his arches.  

B) For each diagnosis, provide an opinion based on the facts of the case and any medical principles as to whether it is at least as likely as not (a 50 percent probability or greater) that the foot disorder had its onset during service or is otherwise related to service.  

The examiner should address the Veteran's diagnosis of plantar fasciitis in service, the Veteran's lay statements that he received shoe inserts during service, and the August 2009 VA treatment record that contained a report from the Veteran that he had experienced feet pain for several years.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


